EXHIBIT 10.12

DETWILER, MITCHELL & CO.
STOCK OPTION AGREEMENT

                  (NOTE: The options granted hereunder are subject to approval
by the stockholders of the Company)

                 This certifies that, for value received, James K. Mitchell
(“Option Holder”) shall have the right set forth herein (the “Option”), subject
to the terms and conditions set forth below, to purchase from DETWILER, MITCHELL
& CO. (“DMC”), in whole or in part that number of fully paid and nonassessable
shares (the “Shares”) of Common Stock of DMC set forth in Section I below and at
a purchase price per share (the “Exercise Price”) set forth in Section I below. 
The number, character and Exercise Price of such Shares are subject to
adjustment as provided in Section II(11) below and all references to “Shares”
and “Exercise Price” herein shall be deemed to include any such adjustment or
series of adjustments.

I.               GRANT INFORMATION.

Date of Grant:

November 6, 2002

 

 

Name of Option Holder:

James K. Mitchell

 

 

Social Security Number:

On File

 

 

Type of Option:

Nonstatutory (“NSO”)

 

 

Number of Shares of Common Stock Covered by the Option:

300,000

 

 

Exercise Price per Share:

1.00

 

 

Vesting Start Date:

November 6, 2003

 

 

Vesting Schedule:

 

 

Number of and Date Shares Vested:

50,000 Shares on November 6, 2003

 

Number of and Date Shares Vested:

100,000 Shares on November 6, 2004

 

Number of and Date Shares Vested:

100,000 Shares on November 6, 2005

 

Number of and Date Shares Vested:

50,000 Shares on November 6, 2005

 

 

 

Expiration Date:

Five Years After Date of Grant

 

 

- 1 -



--------------------------------------------------------------------------------

I.                 TERMS AND CONDITIONS

                    1.  Stockholder Approval.  Your Option is effective
immediately subject, however, to the approval of the Option, the issuance of the
shares underlying the Option and this Agreement by the stockholders of DMC at or
prior to the next Annual Meeting of Stockholders.

                    2.  Vesting.  Your Option vests during your Service on the
dates specified in the vesting schedule on the first page of this Stock Option
Agreement.  Vesting will cease if your Service terminates for any reason.

                    3.  Service; Leaves of Absence.  Your Service shall cease
when you cease to be actively employed by, or a consultant or adviser to DMC (or
any subsidiary) (the “Company”), as determined in the sole discretion of the DMC
Board.  For purposes of your Option, your Service does not terminate when you go
on a bona fide leave of absence, that was approved by the Company in writing, if
the terms of the leave provide for continued service crediting, or when
continued service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends, unless you immediately
return to active work.  The Company determines which leaves count toward
Service, and when your Service terminates for all purposes under this Agreement.

                    4.  Term of Option.  Your Option expires on the fifth
anniversary of the Date of Grant, and will expire earlier if your Service
terminates as follows:

 

                    (a)  Regular Termination.  If your Service terminates for
any reason except death or Disability, then your Option will expire at the close
of business at Company headquarters on the date 30 days after your termination
date.  During that 30-day period, you may exercise that portion of your Option
that was vested on the date that your Service terminated.

 

 

 

                    (b)  Cause.  If your Service terminates for Cause or if you
resign from your employment, your Option will expire immediately.

 

 

 

          For purposes of this Section, “Cause” means (i) your continued failure
to perform substantially your duties as set by the Company at the date of this
Agreement (other than as a result of sickness, accident or similar cause beyond
your reasonable control) after your receipt of a written warning and have been
given thirty (30) days to improve; (ii) willful and material misconduct, which
is demonstrably and materially injurious to the Company or any of its
subsidiaries, including willful and material failure to perform your duties as
an officer or employee of the Company or any of its subsidiaries or a material
breach of this Agreement; (iii) conviction of or plea of nolo contendere to a
felony; and (iv) conviction of an act of fraud against, or the misappropriation
of property belonging to, the Company or any of its subsidiaries, or any
employee, customer, or supplier of the Company or any of its subsidiaries.

 

 

 

                    (c)  Death.  If you die while in Service, then your Option
will expire at the close of business at Company headquarters on the date six (6)
months after the date of

 

 

- 2 -



--------------------------------------------------------------------------------

 

death.  During that six-month period, your estate or heirs may exercise that
portion of your Option that was vested on the date of death.

 

 

 

                    (d)  Disability.  If your Service terminates because of your
Disability, then your Option will expire at the close of business at Company
headquarters on the date six (6) months after your termination date.  During
that six-month period, you may exercise that portion of your Option that was
vested on the date of your Disability.

 

 

 

          “Disability” means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment.

 

 

                    5.  Exercise of Option.

 

                    (a)  Legal Restrictions.  By signing this Agreement, you
agree not to exercise this Option or sell any Common Stock acquired upon
exercise of this Option at a time when applicable laws, regulations or Company
or underwriter trading policies prohibit exercise or sale and to comply with any
such laws, regulations or policies deemed applicable to such exercise or sale by
counsel to the Company.  In particular, the Company shall have the right to
designate one or more periods of time, each of which shall not exceed 180 days
in length, during which this Option shall not be exercisable if the Company
determines (in its sole discretion) that such limitation on exercise could in
any way facilitate a lessening of any restriction on transfer pursuant to the
Securities Act with respect to any issuance of securities by the Company,
facilitate the registration or qualification of any securities by the Company
under the Securities Act or any state securities laws, or facilitate the
perfection of any exemption from the registration or qualification requirements
of the Securities Act for the issuance or transfer of any securities.  Such
limitation on exercise shall not alter the vesting schedule set forth in this
Agreement other than to limit the periods during which this Option shall be
exercisable.  Notwithstanding the foregoing, if a limitation is imposed and such
limitation would cause a forfeiture of your exercise right because your option
would expire during such limitation period, then the vesting schedule and
expiration date of your option shall be extended 30 days beyond the limitation
period to allow for exercise of your option.

 

 

 

                    (b)  Method of Exercise.  To exercise your Option, you must
execute the Notice of Exercise, attached hereto as Exhibit A.  You must submit
this form, together with full payment, at the address given on the form.  Your
Notice of Exercise must specify how many shares you wish to purchase.  Your
Notice of Exercise will be effective when it is received by the Company.  If
someone else wants to exercise your Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

                    (c)  Form of Payment.  When you submit Exhibit A, you must
include payment of the aggregate Exercise Price for the Common Stock you are
purchasing.  Payment may be made in one (or a combination) of the following
forms.

 

 

 

•

Your personal cheque, a cashier’s cheque or a money order.

 

 

 

- 3 -



--------------------------------------------------------------------------------

 

•

Shares of Common Stock which you have owned for six months and which are
surrendered to the Company.  The value of such Common Stock, determined as of
the effective date of the Option exercise, will be applied to the Exercise
Price.

 

 

 

 

•

To the extent that a public market for Common Stock exists as determined by the
Company, by delivery (on a form approved by the Company) of an irrevocable
direction to a securities broker to sell Common Stock and to deliver all or part
of the sale proceeds to the Company in payment of the aggregate Exercise Price.

 

 

 

 

•

To the extent that a public market for Common Stock exists as determined by the
Company, by delivery (on a form approved by the Company) of an irrevocable
direction to a securities broker or lender to pledge Common Stock, as security
for a loan, and to deliver all or part of the loan proceeds to the Company in
payment of the aggregate Exercise Price.

 

 

 

 

•

Any other form of legal consideration approved by the Board.

 

 

 

                    (d)  Withholding Taxes.  You will not be allowed to exercise
your Option unless you make acceptable arrangements to pay any withholding or
other taxes that may be due as a result of the exercise of, or other dealing in,
the Option or the sale of Common Stock acquired upon exercise of your Option.

 

 

                    6.  Market Stand-Off. In connection with any underwritten
public offering by the Company of its equity securities pursuant to an effective
registration statement filed under the US Securities Act of 1933, you shall not,
directly or indirectly, engage in any transaction prohibited by the underwriter,
nor shall you sell, make any short sale of, contract to sell, transfer the
economic risk of ownership in, loan, charge, pledge, grant any option for the
purchase of, or otherwise dispose of or transfer for value or agree to engage in
any of the foregoing transactions with respect to any Shares without the prior
written consent of the Company or its underwriters, for such period of time
after the effective date of such registration statement as may be requested by
the Company or such underwriters.  Such period of time shall not exceed one
hundred eighty (180) days and may be required by the underwriter as a condition
of the offering.  By signing this Stock Option Agreement you agree to execute
and deliver such other agreements as may be reasonably requested by the Company
or the underwriter which are consistent with the foregoing or which are
necessary to give further effect thereto.  To enforce the provisions of this
Section 5, the Company may impose stop-transfer instructions with respect to the
Shares until the end of the applicable stand-off period.

                    7.  Only Vested Shares Purchasable.  You may not exercise
your Option as to any share before such share it is vested as provided in
Section I above.

                    8.  Transfer of Option.  Prior to your death, only you may
exercise your Option.  You cannot transfer or assign your Option.  For instance,
you may not sell your Option or use it as security for a loan.  If you attempt
to do any of these things, your Option will immediately become invalid.  You
may, however, dispose of your Option in your will.

- 4 -



--------------------------------------------------------------------------------

                    Regardless of any marital property settlement agreement, the
Company is not obligated to honor a notice of exercise from your spouse or
former spouse, nor is the Company obligated to recognize such individual’s
interest in your Option in any other way.

                    9.  No Retention Rights.  Your Option does not give you the
right to be retained by the Company (or any subsidiaries) in any capacity.  The
Company reserves the right to terminate your Service at any time and for any
reason.

                    10.  Stockholder Rights.  You, or your estate or heirs, have
no rights as a Stockholder of the Company until a certificate for your Common
Stock has been issued.  No adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued.

                    11.  Adjustments to Common Stock.

 

                    (a)  Adjustments. In the event of a subdivision of the
outstanding Shares, a declaration of a dividend payable in Shares, a declaration
of a dividend payable in a form other than Shares in an amount that has a
material effect on the price of Shares, a combination or consolidation of the
outstanding Shares (by reclassification or otherwise) into a lesser number of
Shares, a recapitalization, a spin-off or a similar occurrence, the Committee
shall make such adjustments as it, in its sole discretion, deems appropriate in
one or more of:

 

 

 

                    (1)          The number of shares subject to the Option; or

 

 

 

                    (2)          The Exercise Price under the outstanding
Option.

 

 

Except as provided in this Section 11, you shall have no rights whatsoever as a
result of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

                    (b)  Dissolution or Liquidation.  To the extent not
previously exercised, your Option shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

 

 

                    (c)  Reorganizations.  If the Company is a party to a merger
or other reorganization, your Option shall be subject to the agreement of merger
or reorganization.  Such agreement shall provide for one or more of the
following, in all cases without your consent being required:

 

 

                                          (1)          The continuation of the
Option, if the Company is a surviving corporation;

 

 

                                          (2)          The assumption of the
outstanding Option by the surviving corporation or its parent or subsidiary;

 

 

- 5 -



--------------------------------------------------------------------------------

                                          (3)          The substitution by the
surviving corporation or its parent or subsidiary of its own awards for the
Option; or

 

 

                                          (4)          Full exercisability
and/or vesting and/or accelerated expiration of the Option.

 

 

 

                    (d)  Reservation of Rights.  Except as provided in this
Section 11, you shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend or
any other increase or decrease in the number of shares of stock of any class. 
Any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to your Option.  The grant of your Option shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to issue or sell any shares of stock of any class, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

 

                    12.  Applicable Law.  This Agreement will be interpreted and
enforced under the laws of the state of Delaware.

                    This Agreement and your Employment Agreement constitute the
entire understanding between you and the Company regarding your Option.  Any
prior agreements, commitments or negotiations concerning your Option are
superseded.

 

By signing below, you agree to all of the terms and conditions described in this
Stock Option Agreement, including the attached Notice of Exercise.

 

Option Holder:

/s/ JAMES K. MITCHELL

 

--------------------------------------------------------------------------------

 

(Signature)

 

 

Company:

/s/ ROBERT SHARP

 

--------------------------------------------------------------------------------

 

(Signature)

 

 

Title:

Chairman of the Compensation Committee of Detwiler Mitchell & Co.

 

 

- 6 -

 